Order entered February 3, 2020




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-19-00297-CR

                        SAUL RANULFO HERRERA RIOS, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 203rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F17-24112-P

                                           ORDER
        Before the Court is appellant’s January 31, 2020 motion for extension of time to file his

brief. We GRANT appellant’s motion and ORDER the brief received February 3, 2020 filed as

of the date of this order.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE